Exhibit 10.1

 

EXECUTION VERSION

 

 

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

NEFF CORPORATION

 

WAYZATA OPPORTUNITIES FUND II, L.P.

 

WAYZATA OPPORTUNITIES FUND OFFSHORE II, L.P.

 

the several LLC OPTION HOLDERS (as defined herein)

 

MANAGEMENT REPRESENTATIVE (as defined herein)

 

OTHER MEMBERS OF NEFF HOLDINGS LLC
FROM TIME TO TIME PARTY HERETO

 

Dated as of November 26, 2014

 

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

 

Page

 

 

 

 

Article I. DEFINITIONS

 

2

 

 

 

 

Section 1.1

Definitions

 

2

Section 1.2

Rules of Construction

 

10

 

 

 

 

Article II. DETERMINATION OF REALIZED TAX BENEFIT

 

11

 

 

 

Section 2.1

Basis Adjustments; Neff Holdings 754 Election

 

11

Section 2.2

Basis and Reverse 704(c) Schedules

 

12

Section 2.3

Tax Benefit Schedules

 

13

Section 2.4

Procedures; Amendments

 

13

 

 

 

 

Article III. TAX BENEFIT PAYMENTS

 

15

 

 

 

Section 3.1

Timing and Amount of Tax Benefit Payments

 

15

Section 3.2

No Duplicative Payments

 

17

Section 3.3

Pro-Ration of Payments as Between the Members

 

18

Section 3.4

Optional Estimated Payment Procedure

 

18

Section 3.5

Changes; Reserves; Suspension of Payments

 

19

 

 

 

 

Article IV. TERMINATION

 

21

 

 

 

 

Section 4.1

Early Termination of Agreement; Breach of Agreement

 

21

Section 4.2

Early Termination Notice

 

22

Section 4.3

Payment Upon Early Termination

 

23

 

 

 

 

Article V. SUBORDINATION AND LATE PAYMENTS

 

24

 

 

 

Section 5.1

Subordination

 

24

Section 5.2

Late Payments by the Corporation

 

24

 

 

 

 

Article VI. TAX MATTERS; CONSISTENCY; COOPERATION

 

24

 

 

 

Section 6.1

Participation in the Corporation’s and Neff Holdings’ Tax Matters

 

24

Section 6.2

Consistency

 

24

Section 6.3

Cooperation

 

25

 

 

 

 

Article VII. MISCELLANEOUS

 

25

 

 

 

Section 7.1

Notices

 

25

Section 7.2

Counterparts

 

27

Section 7.3

Entire Agreement; No Third Party Beneficiaries

 

27

Section 7.4

Governing Law

 

27

Section 7.5

Severability

 

27

 

i

--------------------------------------------------------------------------------


 

Section 7.6

LLC Option Holders as Members; Assignments; Amendments; Successors; No Waiver

 

27

Section 7.7

Titles and Subtitles

 

28

Section 7.8

Resolution of Disputes

 

28

Section 7.9

Reconciliation

 

30

Section 7.10

Withholding

 

30

Section 7.11

Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets

 

31

Section 7.12

Confidentiality

 

31

Section 7.13

Change in Law

 

32

Section 7.14

Interest Rate Limitation

 

32

Section 7.15

Independent Nature of Rights and Obligations

 

32

Section 7.17

Management Representative

 

33

 

Exhibits

 

Exhibit A

—

Form of Joinder Agreement

 

ii

--------------------------------------------------------------------------------


 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of November 26, 2014,
is hereby entered into by and among Neff Corporation, a Delaware corporation
(the “Corporation”), Neff Holdings LLC, a Delaware limited liability company
(“Neff Holdings”), each of the Members from time to time party hereto, the LLC
Option Holders and the Management Representative.  Capitalized terms used but
not otherwise defined herein have the respective meanings set forth in
Section 1.01.

 

RECITALS

 

WHEREAS, Neff Holdings is treated as a partnership for U.S. federal income tax
purposes;

 

WHEREAS, each of the members of Neff Holdings other than the Corporation (such
members, together with each other Person who becomes party hereto by satisfying
the Joinder Requirement, the “Members”) owns (or, in the case of such other
Persons, will own) common limited liability company interests in Neff Holdings
(the “Units”);

 

WHEREAS, the Corporation is the managing member of Neff Holdings, and is the
registered owner and will be the registered owner of Units;

 

WHEREAS, on the date hereof and exclusive of the Over-Allotment Option (as
defined below), the Corporation issued 10,476,190 shares of its Class A common
stock, par value $0.01 per share (the “Class A Common Stock”) to certain
purchasers in an initial public offering of its Class A Common Stock (the
“IPO”);

 

WHEREAS, on the date hereof, the Corporation used the net proceeds from the IPO
to acquire newly-issued Units directly from Neff Holdings (the “Base Offering
Capital Contribution”), which proceeds will be used to repay or prepay certain
indebtedness of Neff Holdings and to pay the fees and expenses from the IPO;

 

WHEREAS, on and after the date hereof, the Corporation may issue additional
Class A Common Stock in connection with the IPO as a result of the exercise by
the underwriters of their over-allotment option (the “Over-Allotment Option”)
and, if the Over-Allotment Option is in fact exercised in whole or in part, any
additional net proceeds will be used by the Corporation to acquire additional
newly-issued Units directly from Neff Holdings (the “Over-Allotment Capital
Contribution” and, together with the Base Offering Capital Contribution, the
“Corporation’s Capital Contribution”), which proceeds will be used to repay or
prepay certain indebtedness of Neff Holdings and to pay the fees and expenses
from the IPO;

 

WHEREAS, on and after the date hereof, pursuant to Article XI of the LLC
Agreement, each Member has the right, in its sole discretion, from time to time
to require Neff Holdings to redeem (a “Redemption”) all or a portion of such
Member’s Units for cash or Class A Common Stock; provided that, at the election
of the Corporation in its sole discretion, the Corporation may effect a direct
exchange (a “Direct Exchange”) of such cash or shares of Class A Common Stock
for such Units;

 

--------------------------------------------------------------------------------


 

WHEREAS, certain members of management of Neff Holdings and certain
non-executive members of its board of managers (the “LLC Option Holders”) have
existing options to acquire Units, which options may be exercised from time to
time by the holder thereof in accordance with the terms thereof, whereupon such
Person will be admitted as a member of Neff Holdings and will automatically
become a Member hereunder with all the rights, privileges and responsibilities
of a Member hereunder (for the avoidance of doubt, without any requirement to
execute a Joinder);

 

WHEREAS, Neff Holdings and any direct or indirect subsidiary (owned through a
chain of pass-through entities) of Neff Holdings that is treated as a
partnership for U.S. federal income tax purposes (together with Neff Holdings
and any direct or indirect subsidiary (owned through a chain of pass-through
entities) of Neff Holdings that is treated as a disregarded entity for U.S.
federal income tax purposes, the “Neff Holdings Group”) will have in effect an
election under Section 754 of the Code (as defined herein) for the Taxable Year
(as defined herein) in which any Exchange (as defined below) occurs, which
election will result in an adjustment to the Corporation’s share of the tax
basis of the assets owned by the Neff Holdings Group as of the date of the
Exchange, with a consequent result on the taxable income subsequently derived
therefrom; and

 

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges and the receipt of payments under
this Agreement, as contemplated by the LLC Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.1            Definitions.  As used in this Agreement, the terms set
forth in this Article I shall have the following meanings (such meanings to be
equally applicable to both (i) the singular and plural and (ii) the active and
passive forms of the terms defined).

 

“Actual Interest Amount” is defined in Section 3.1(b)(vii) of this Agreement.

 

“Advisory Firm” means an accounting firm that is nationally recognized as being
expert in Covered Tax matters and not an Affiliate of the Corporation, selected
by the Corporation.

 

“Advisory Firm Letter” means a letter, that has been prepared by the Advisory
Firm used by the Corporation in connection with the performance of its
obligations under this Agreement, which states that the relevant Schedules,
notices or other information to be provided by the Corporation to the Members,
along with all supporting schedules and work papers, were prepared in a manner
that is consistent with the terms of this Agreement and, to the extent not
expressly provided in this Agreement, on a reasonable basis in light of the
facts and law in existence on the date such Schedules, notices or other
information were delivered by the Corporation to the Members.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble.

 

“Amended Schedule” is defined in Section 2.4(b) of this Agreement.

 

“Attributable” is defined in Section 3.1(b)(i) of this Agreement.

 

“Audit Committee” means the audit committee of the Board.

 

“Basis Adjustment” means the increase or decrease to the tax basis of, or the
Corporation’s share of, the tax basis of the Reference Assets (i) under
Section 734(b), 743(b) and 754 of the Code and, in each case, the comparable
sections of U.S. state and local tax law (in situations where, following an
Exchange, Neff Holdings remains in existence as an entity for tax purposes) and
(ii) under Sections 732 and 1012 of the Code and, in each case, the comparable
sections of U.S. state and local tax law (in situations where, as a result of
one or more Exchanges, Neff Holdings becomes an entity that is disregarded as
separate from its owner for tax purposes), in each case, as a result of any
Exchange and any payments made under this Agreement.  Notwithstanding any other
provision of this Agreement, the amount of any Basis Adjustment resulting from
an Exchange of one or more Units shall be determined without regard to any
Pre-Exchange Transfer of such Units and as if any such Pre-Exchange Transfer had
not occurred.

 

“Basis Schedule” is defined in Section 2.2 of this Agreement.

 

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security and/or (ii) investment
power, which includes the power to dispose of, or to direct the disposition of,
such security.

 

“Board” means the Board of Directors of the Corporation.

 

“Book-Tax Disparity” means, with respect to any Reference Asset, as of the date
of the applicable Corporation’s Capital Contribution, the difference between the
Book Value (as defined in the LLC Agreement) of such Reference Asset and the
adjusted basis thereof for U.S. federal income tax purposes as of such date.

 

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.

 

“Change Notice” is defined in Section 3.5(a) of this Agreement.

 

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following events:

 

(1) (A) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, or any successor
provisions thereto (the “Exchange Act”) but excluding any employee benefit plan
of such person and its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan,
and excluding the Permitted Investors) shall become the “beneficial owner”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act), directly
or indirectly, of voting stock of the Corporation entitling such “person” or
“group” to cast more than thirty-five percent (35%) of the votes eligible to be
cast in an election of directors of the Corporation and (B) the Permitted
Investors shall own outstanding voting stock of the Corporation having a lesser
percentage of the votes eligible to be cast in such an election of the
Corporation at such time than the “person” or “group” in the foregoing clause
(A);

 

(2) the Corporation ceases to be the sole managing member of Neff Holdings;

 

(3) the Corporation or any of its Subsidiaries acquires, by merger,
consolidation or otherwise, assets with a gross fair market value, and/or equity
interests in an entity with a gross enterprise value, in excess of 50% of the
gross enterprise value of the Corporation on the date hereof; provided that for
this purpose, the gross enterprise value of the Corporation on the date hereof
shall be the fair market value of the outstanding shares of stock of the
Corporation (based on the price per share in the IPO) plus the amount of the
Corporation’s liabilities as of the date of the IPO; or

 

(4) a “change of control” or similar defined term in any agreement governing
indebtedness of Neff Holdings or any of its Subsidiaries with aggregate
principal amount or aggregate commitments outstanding in excess of $25,000,000.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock and Class B Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in and voting control over, and own substantially all of
the shares of, an entity which owns all or substantially all of the assets of
the Corporation immediately following such transaction or series of
transactions.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and applicable
Treasury Regulations promulgated thereunder.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the preamble to this Agreement.

 

“Corporation’s Capital Contribution” is defined in the recitals to this
Agreement.

 

--------------------------------------------------------------------------------


 

“Covered Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges that are based on or measure with respect to net
income or profits  and any interest related thereto.

 

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii) of this
Agreement.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Default Rate Interest” is defined in Section 3.1(b)(ix) of this Agreement.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of U.S. state tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for tax.

 

“Direct Exchange” is defined in the recitals to this agreement.

 

“Dispute” is defined in Section 7.8(a) of this Agreement.

 

“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

 

“Early Termination Rate” means the lesser of (i) 6.50% per annum, compounded
annually, and (ii) the Agreed Rate.

 

“Early Termination Reference Date” is defined in Section 4.2 of this Agreement.

 

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

 

“Estimated Tax Benefit Payment” is defined in Section 3.4 of this Agreement.

 

“Exchange” means any Direct Exchange,  Redemption or
Section 734(b) Distribution.

 

“Exchange Date” means the date of any Exchange.

 

“Expert” is defined in Section 7.9 of this Agreement.

 

“Extension Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.

 

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement.  For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.

 

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Corporation notifies
the Members that the Corporation requests an amendment to any provision hereof
to eliminate the effect of any change in GAAP or in the application thereof
occurring after the date of this Agreement (including through the adoption of
International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto, “IFRS”) on the operation of such provision (or if the Members
notify the Corporation that they request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof (including through the
adoption of IFRS), then such provision shall be interpreted on the basis of GAAP
as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
hypothetical liability of the Corporation that would arise in respect of Covered
Taxes, using the same methods, elections, conventions and similar practices used
on the actual relevant Tax Returns of the Corporation but (i) calculating
depreciation, amortization, or other similar deductions, or otherwise
calculating any items of income, gain, or loss, using the Non-Adjusted Tax Basis
as reflected on the Basis Schedule, including amendments thereto for the Taxable
Year, (ii) disregarding the requirement under Treasury Regulation Sections
1.704-1(b)(2)(iv)(f)(4) and 1.704-1(b)(4)(i) to make Reverse 704(c) Allocations
and (iii) excluding any deduction attributable to Imputed Interest or Actual
Interest Amounts for the Taxable Year.  For the avoidance of doubt, the
Hypothetical Tax Liability shall be determined without taking into account the
carryover or carryback of any tax item (or portions thereof) that is
attributable to any of the items described in the previous sentence.

 

“Imputed Interest” is defined in Section 3.1(b)(vi) of this Agreement.

 

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the Exchange Act
and the corresponding rules of the applicable exchange on which the Class A
Common Stock is traded or quoted.

 

“IPO” is defined in the recitals to this Agreement

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Joinder Requirement” is defined in Section 7.6(b) of this Agreement.

 

“LIBOR” means during any period, a rate per annum equal to (i) the ICE LIBOR
rate for a period of one year (“ICE LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Corporation from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such period, for dollar deposits (for delivery on the first
day of such period) with a term equivalent to such period.

 

--------------------------------------------------------------------------------


 

“LLC Agreement” means that certain Second Amended and Restated Limited Liability
Company Agreement of Neff Holdings LLC, dated as of the date hereof, as such
agreement may be further amended, restated, supplemented and/or otherwise
modified from time to time.

 

“LLC Option Holder” is defined in the recitals to this Agreement.

 

“Management Representative” is defined in Section 7.17 of this Agreement.

 

“Market Value” shall mean the Common Unit Redemption Price, as defined in the
LLC Agreement, determined as of an Early Termination Date.

 

“Members” is defined in the recitals to this Agreement.

 

“Neff Holdings” is defined in the recitals to this Agreement.

 

“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.

 

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Objection Notice” is defined in Section 2.4(a)(i) of this Agreement.

 

“Over-Allotment Option” is defined in the recitals to this Agreement.

 

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Permitted Investors” shall mean private investment funds managed by Wayzata
Investment Partners, LLC and its Affiliates (excluding any portfolio company).

 

“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member or upon the issuance of Units resulting from the exercise
of an option to acquire such Units) (i) that occurs after the IPO but prior to
an Exchange of such Units and (ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” is defined in Section 3.1(b)(iv) of this Agreement.

 

“Realized Tax Detriment” is defined in Section 3.1(b)(v) of this Agreement.

 

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

 

“Reconciliation Procedures” is defined in Section 2.4(a) of this Agreement.

 

“Redemption” has the meaning in the recitals to this Agreement.

 

--------------------------------------------------------------------------------


 

“Reference Asset” means any tangible or intangible asset of Neff Holdings or any
of its successors or assigns, and whether held directly by Neff Holdings or
indirectly by Neff Holdings through any entity in which Neff Holdings now holds
or may subsequently hold an ownership interest (but only if such entity is
treated as a partnership or disregarded entity for purposes of the applicable
tax), at the time of an Exchange.  A Reference Asset also includes any asset the
tax basis of which is determined, in whole or in part, by reference to the tax
basis of an asset that is described in the preceding sentence, including
“substituted basis property” within the meaning of Section 7701(a)(42) of the
Code.

 

“Reserve Notice” is defined in Section 3.5(b).

 

“Reverse 704(c) Allocations” means, in accordance with Treasury Regulation
Sections 1.704-1(b)(2)(iv)(f)(4) and 1.704-1(b)(4)(i), allocations of items of
taxable income, gain, loss and deduction to take into account any Book-Tax
Disparity of any Reference Asset on the date of the applicable Corporation’s
Capital Contribution in the same manner as under Section 704(c) of the Code
using the traditional method as described in Treasury Regulation
Section 1.704-3(b).

 

“Reverse 704(c) Schedule”  is defined in Section 2.2 of this Agreement

 

“Schedule” means any of the following: (i) a Basis Schedule, (ii) Reverse
704(c) Schedule, (iii) a Tax Benefit Schedule, or (iv) the Early Termination
Schedule, and, in each case, any amendments thereto.

 

“Section 734(b) Distribution” means any actual or deemed distribution to any
Member by Neff Holdings to which Section 734(b)(1) of the Code (or any similar
sections of U.S. state and local tax law) applies.

 

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

“Subsidiary” means, with respect to any Person and as of the date of any
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls, more than 50% of the voting power or other
similar interests, or the sole general partner interest, or managing member or
similar interest, of such Person.

 

“Subsidiary Stock” means any stock or other equity interest in any subsidiary
entity of the Corporation that is treated as a corporation for U.S. federal
income tax purposes.

 

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.3(a) of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of U.S. state or local tax law,
as applicable (and, therefore, for

 

--------------------------------------------------------------------------------


 

the avoidance of doubt, may include a period of less than 12 months for which a
Tax Return is made), ending on or after the closing date of the IPO.

 

“Taxing Authority” shall mean any national, federal, state, county, municipal,
or local government, or any subdivision, agency, commission or authority
thereof, or any quasi-governmental body, or any other authority of any kind,
exercising regulatory or other authority in relation to tax matters.

 

“Termination Objection Notice” is defined in Section 4.2 of this Agreement.

 

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

 

“True-Up” is defined in Section 3.4 of this Agreement.

 

“U.S.” means the United States of America.

 

“Units” is defined in the recitals to this Agreement.

 

“Valuation Assumptions” shall mean, as of an Early Termination Effective Date,
the assumptions that:

 

(1)                                 in each Taxable Year ending on or after such
Early Termination Effective Date, the Corporation will have taxable income
sufficient to fully use the deductions arising from the Basis Adjustments, the
Reverse 704(c) Allocations and the Imputed Interest during such Taxable Year or
future Taxable Years (including, for the avoidance of doubt, Basis Adjustments
and Imputed Interest that would result from future Tax Benefit Payments that
would be paid in accordance with the Valuation Assumptions) in which such
deductions would become available;

 

(2)                                 the U.S. federal income tax rates and U.S.
state income tax rates that will be in effect for each such Taxable Year will be
those specified for each such Taxable Year by the Code and other law as in
effect on the Early Termination Effective Date, except to the extent any change
to such tax rates for such Taxable Year have already been enacted into law;

 

(3)                                 all taxable income of the Corporation will
be subject to the maximum applicable tax rates for each Covered Tax throughout
the relevant period;

 

(4)                                 any loss carryovers or carrybacks generated
by any Basis Adjustment, Reverse 704(c) Allocations or Imputed Interest
(including such Basis Adjustment and Imputed Interest generated as a result of
payments under this Agreement) and available as of the date of the Early
Termination Schedule will be used by the Corporation on a pro rata basis from
the date of the Early Termination Schedule through the scheduled expiration date
of such loss carryovers or carrybacks;

 

--------------------------------------------------------------------------------


 

(5)                                 any non-amortizable assets (other than
Subsidiary Stock) will be disposed of on the earlier of (i) the fifteenth
anniversary of the applicable Basis Adjustment and (ii) the Early Termination
Effective Date;

 

(6)                                 any Subsidiary Stock will be deemed never to
be disposed of;

 

(7)                                 if, on the Early Termination Effective Date,
(i) any Member has Units that have not been Exchanged, then such Units shall be
deemed to be Exchanged for the Market Value of the shares of Class A Common
Stock that would be received by such Member if such Units had been Exchanged on
the Early Termination Effective Date, and such Member shall be deemed to receive
the amount of cash such Member would have been entitled to pursuant to
Section 4.3(a) had such Units actually been Exchanged on the Early Termination
Effective Date and (ii) any LLC Option Holder has options that have not been
exercised in exchange for Units, then such options shall be deemed to have been
exercised in accordance with the terms thereof and such Units deemed to be
received in connection with such exercise shall be deemed to be Exchanged for
the Market Value of the shares of Class A Common Stock that would be received by
such LLC Option Holder if such Units had been Exchanged on the Early Termination
Effective Date, and such LLC Option Holder shall be deemed to receive the amount
of cash such LLC Option Holder would have been entitled to pursuant to
Section 4.3(a) had such options actually been exercised and such Units actually
been Exchanged on the Early Termination Effective Date; and

 

(8)                                 any payment obligations pursuant to this
Agreement will be satisfied on the date that any Tax Return to which such
payment obligation relates is required to be filed excluding any extensions.

 

“Wayzata” means Wayzata Opportunities Fund II, L.P.  and Wayzata Opportunities
Fund Offshore II, L.P.

 

Section 1.2                                    Rules of Construction.  Unless
otherwise specified herein:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 For purposes of interpretation of this
Agreement:

 

(i)                                     The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                                  References in this Agreement to a
Schedule, Article, Section, clause or sub-clause refer to the appropriate
Schedule to, or Article, Section, clause or subclause in, this Agreement.

 

(iii)                               References in this Agreement to dollars or
“$” refer to the lawful currency of the United States of America.

 

--------------------------------------------------------------------------------


 

(iv)                              The term “including” is by way of example and
not limitation.

 

(v)                                 The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

(e)                                  Unless otherwise expressly provided herein,
(a) references to organization documents (including the LLC Agreement),
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted hereby; and (b) references to any law (including the Code and the
Treasury Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

ARTICLE II.
DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.1                                    Basis Adjustments; Neff Holdings
754 Election; Reverse 704(c) Allocations.

 

(a)                                 Basis Adjustments.

 

(i)                                     The Parties acknowledge and agree that
(A) each Direct Exchange shall give rise to Basis Adjustments and (B) each
Redemption using cash or Class A Common Stock contributed to Neff Holdings by
the Corporation shall be treated as a direct purchase of Units by the
Corporation from the applicable Member pursuant to Section 707(a)(2)(B) of the
Code that will give rise to Basis Adjustments.  In connection with Direct
Exchange or Redemption, the Parties acknowledge and agree that pursuant to
applicable law the Corporation’s share of the basis in the Reference Assets
shall be increased by the excess, if any, of (A) the sum of (x) the Market Value
of Class A Common Stock or the cash transferred to a Member pursuant to an
Exchange as payment for the Units, (y) the amount of payments made pursuant to
this Agreement with respect to such Exchange and (z) the amount of liabilities
allocated to the Units acquired pursuant to the Exchange, over (B) the
Corporation’s proportionate share of the basis of the Referenced Assets
immediately after the Exchange attributable to the Units exchanged, determined
as if each member of the Neff Holdings Group remains in existence as an entity
for tax purposes and no member of the Neff Holdings Group made the election
provided by Section 754 of the Code.

 

(ii)                                  The Parties acknowledge and agree that the
Corporation’s Capital Contribution and the use of such proceeds to repay and
prepay certain indebtedness of Neff

 

--------------------------------------------------------------------------------


 

Holdings may give rise to a Section 734(b) Distribution to Wayzata that will
give rise to Basis Adjustments.  In connection with any
Section 734(b) Distribution, the Parties acknowledge and agree that pursuant to
applicable law, Neff Holding’s basis in the Reference Assets shall be increased
by (A) the amount of any gain recognized pursuant to Section 731(a)(1) of the
Code by the Member or Members to whom the Section 734(b) Distribution was made
or deemed made and (B) in the case of distributed property to which
Section 732(a)(2) or (b) of the Code applies, the excess, if any, of (x) Neff
Holding’s adjusted basis in property distributed to the relevant Member (as
adjusted by Section 732(d) of the Code, if applicable) immediately prior to the
distribution over (y) the adjusted basis of such property in the hands of such
Member as determined under Section 732 of the Code.

 

For the avoidance of doubt, payments made under this Agreement shall not be
treated as resulting in a Basis Adjustment to the extent such payments are
treated as Imputed Interest or are Actual Interest Amounts.

 

(b)                                 Neff Holdings Section 754 Election.  In its
capacity as the sole managing member of Neff Holdings, the Corporation will
ensure that, on and after the date hereof and continuing throughout the term of
this Agreement, Neff Holdings and each of its direct and indirect Subsidiaries
that is treated as a partnership for U.S. federal income tax purposes will have
in effect an election under Section 754 of the Code (and under any similar
provisions of applicable U.S. state or local law).

 

(c)                                  Reverse 704(c) Allocations.  The Parties
acknowledge and agree that as a result of the Reverse 704(c) Allocations, the
Corporation’s share of amortization and depreciation deductions for U.S. federal
income tax purposes (and applicable state and local income tax purposes) as a
Member of Neff Holdings will be increased from that which would have been
allocated to the Corporation without regard to the requirement under Treasury
Regulation Sections 1.704-1(b)(2)(iv)(f)(4) and 1.704-1(b)(4)(i) to make Reverse
704(c) Allocations.

 

Section 2.2                                    Basis and Reverse
704(c) Schedules.  Within thirty (30) calendar days after the filing of the U.S.
federal income Tax Return of the Corporation for each relevant Taxable Year, the
Corporation shall deliver to Wayzata and the Management Representative, as
applicable, (i) a schedule (the “Basis Schedule”) that shows, in reasonable
detail as necessary in order to understand the calculations performed under this
Agreement: (a) the Non-Adjusted Tax Basis of the Reference Assets as of each
applicable Exchange Date; (b) the Basis Adjustments with respect to the
Reference Assets as a result of the relevant Exchanges effected in such Taxable
Year, calculated (I) in the aggregate (including Exchanges attributable to all
Members) and (II) solely with respect to Exchanges by each Member; (c) the
period (or periods) over which the Reference Assets are amortizable and/or
depreciable; and (d) the period (or periods) over which each Basis Adjustment is
amortizable and/or depreciable and (ii) a schedule (the “Reverse
704(c) Schedule”) that shows, in reasonable detail as necessary in order to
understand the calculations performed under this Agreement, (x) allocations of
Neff Holding’s items of income, gain, loss and depreciation without regard to
any requirement to make Reverse 704(c) Allocations, (y) the Reverse
Section 704(c) Allocations and (z) the period (or periods) over which the
Reference Assets are amortizable and/or depreciable.  The Basis Schedule and
Reverse 704(c) Schedule will become final and binding on the Parties pursuant to
the procedures set forth

 

--------------------------------------------------------------------------------


 

in Section 2.4(a) and may be amended by the Parties pursuant to the procedures
set forth in Section 2.4(b).

 

Section 2.3                                    Tax Benefit Schedules.

 

(a)                                 Tax Benefit Schedule.  Within thirty (30)
calendar days after the filing of the U.S. federal income Tax Return of the
Corporation for any Taxable Year in which there is a Realized Tax Benefit or
Realized Tax Detriment, the Corporation shall provide to Wayzata and the
Management Representative, as applicable, a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”).  The Tax Benefit Schedule will
become final and binding on the Parties pursuant to the procedures set forth in
Section 2.4(a), and may be amended by the Parties pursuant to the procedures set
forth in Section 2.4(b).

 

(b)                                 Applicable Principles.  Subject to the
provisions of this Agreement, the Realized Tax Benefit or Realized Tax Detriment
for each Taxable Year is intended to measure the decrease or increase in the
actual liability of the Corporation for Covered Taxes for such Taxable Year
attributable to the Basis Adjustments, Reverse 704(c) Allocations, Imputed
Interest, and Actual Interest Amounts, as determined using a “with and without”
methodology described in Section 2.4(a).  Carryovers or carrybacks of any Tax
item attributable to any Basis Adjustment, Reverse 704(c) Allocations, Imputed
Interest, or Actual Interest Amounts shall be considered to be subject to the
rules of the Code and the Treasury Regulations or the appropriate provisions of
U.S. state and local tax law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type.  If a carryover or
carryback of any Tax item includes a portion that is attributable to a Basis
Adjustment, Reverse 704(c) Allocations, Imputed Interest, or Actual Interest
Amounts (a “TRA Portion”) and another portion that is not (a “Non-TRA Portion”),
such portions shall be considered to be used in accordance with the “with and
without” methodology so that: (i) the amount of any Non-TRA Portion is deemed
utilized first, followed by the amount of any TRA Portion (with the TRA Portion
being applied on a proportionate basis consistent with the provisions of
Section 3.3(a)); and (ii) in the case of a carryback of a Non-TRA Portion, such
carryback shall not affect the original “with and without” calculation made in
the prior Taxable Year.  The Parties agree that (i) all Tax Benefit Payments
attributable to a Direct Exchange or Redemption will (A) be treated as
subsequent upward purchase price adjustments that give rise to further Basis
Adjustments for the Corporation and (B) have the effect of creating additional
Basis Adjustments for the Corporation in the year of payment, and (ii) as a
result, such additional Basis Adjustments will be incorporated into the current
Taxable Year continuing until any incremental current Taxable Year benefits
equal an immaterial amount.

 

Section 2.4                                    Procedures; Amendments.

 

(a)                                 Procedures.  Each time the Corporation
delivers an applicable Schedule to Wayzata and the Management Representative, as
applicable under this Agreement, including any Amended Schedule delivered
pursuant to Section 2.4(b), but excluding any Early Termination Schedule or
amended Early Termination Schedule delivered pursuant to the procedures set
forth in Section 4.2, the Corporation shall also: (x) deliver supporting
schedules and work papers, as determined by the Corporation or as reasonably
requested by Wayzata and the Management

 

--------------------------------------------------------------------------------


 

Representative, as applicable, that provide a reasonable level of detail
regarding the data and calculations that were relevant for purposes of preparing
the Schedule; (y) deliver an Advisory Firm Letter supporting such Schedule; and
(z) allow Wayzata and the Management Representative, as applicable, and their
advisors to have reasonable access to the appropriate representatives, as
determined by the Corporation or as reasonably requested by Wayzata and the
Management Representative, as applicable, at the Corporation and the Advisory
Firm in connection with a review of such Schedule.  Without limiting the
generality of the preceding sentence, the Corporation shall ensure that any Tax
Benefit Schedule that is delivered to Wayzata and the Management Representative,
as applicable, along with any supporting schedules and work papers, provides a
reasonably detailed presentation of the calculation of the actual liability of
the Corporation for Covered Taxes (the “with” calculation) and the Hypothetical
Tax Liability of the Corporation (the “without” calculation), and identifies any
material assumptions or operating procedures or principles that were used for
purposes of such calculations.  An applicable Schedule or amendment thereto
shall become final and binding on the Parties thirty (30) calendar days from the
date on which Wayzata and the Management Representative, as applicable, first
received the applicable Schedule or amendment thereto unless:

 

(i)                                     Wayzata or the Management
Representative, as applicable, within thirty (30) calendar days after receiving
the applicable Schedule or amendment thereto, provides the Corporation with
(A) written notice of a material objection to such Schedule that is made in good
faith and that sets forth in reasonable detail Wayzata’s and or the Management
Representative’s, as applicable, material objection (an “Objection Notice”) and
(B) a letter from an Advisory Firm (that is different from the Advisory Firm
that was used by the Corporation to prepare the Schedule at issue) in support of
such Objection Notice; or

 

(ii)                                  each of Wayzata and the Management
Representative, as applicable,  provides a written waiver of its right to
deliver an Objection Notice within the time period described in clause
(i) above, in which case such Schedule or amendment thereto becomes binding on
the date the waiver from each of Wayzata and the Management Representative, as
applicable, is received by the Corporation.

 

In the event that Wayzata or the Management Representative, as applicable,
timely delivers an Objection Notice pursuant to clause (i) above, and if the
Parties, for any reason, are unable to successfully resolve the issues raised in
the Objection Notice within thirty (30) calendar days after receipt by the
Corporation of the Objection Notice, the Corporation and Wayzata or the
Management Representative, as applicable, shall employ the reconciliation
procedures as described in Section 7.9 of this Agreement (the “Reconciliation
Procedures”).  For the avoidance of doubt, and notwithstanding anything to the
contrary herein, the expense of preparing and obtaining the letter from an
Advisory Firm referenced in clause (i) above shall be borne solely by Wayzata or
the Management Representative, as applicable, and the Corporation shall have no
liability with respect to such letter or any of the expenses associated with its
preparation and delivery.

 

(b)                                 Amended Schedule.  The applicable Schedule
for any Taxable Year may be amended from time to time by the Corporation: (i) in
connection with a Determination affecting

 

--------------------------------------------------------------------------------


 

such Schedule; (ii) to correct inaccuracies in the Schedule identified as a
result of the receipt of additional factual information relating to a Taxable
Year after the date the Schedule was originally provided to Wayzata and the
Management Representative, as applicable; (iii) to comply with an Expert’s
determination under the Reconciliation Procedures applicable to this Agreement;
(iv) to reflect a change in the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year attributable to a carryback or carryforward of a loss or
other Tax item to such Taxable Year; (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Tax Return filed for such Taxable Year; or (vi) to adjust a Basis
Schedule to take into account any Tax Benefit Payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”).

 

ARTICLE III.
TAX BENEFIT PAYMENTS

 

Section 3.1                                    Timing and Amount of Tax Benefit
Payments.

 

(a)                                 Timing of Payments.  Except as provided in
Sections 3.4 and 3.5, and subject to Sections 3.2 and 3.3, within three
(3) Business Days following the date on which each Tax Benefit Schedule that is
required to be delivered by the Corporation to Wayzata and the Management
Representative, as applicable, pursuant to Section 2.3(a) of this Agreement
becomes final in accordance with Section 2.4(a) of this Agreement, the
Corporation shall pay to each relevant Member the Tax Benefit Payment as
determined pursuant to Section 3.1(b).  Each such Tax Benefit Payment shall be
made by wire transfer of immediately available funds to the bank account
previously designated by such Members or as otherwise agreed by the Corporation
and such Members.  For the avoidance of doubt, the Members shall not be required
under any circumstances to return any portion of any Tax Benefit Payment
previously paid by the Corporation to the Members (including any portion of any
Estimated Tax Benefit Payment or any Early Termination Payment).

 

(b)                                 Amount of Payments.  For purposes of this
Agreement, a “Tax Benefit Payment” with respect to any Member means an amount,
not less than zero, equal to the sum of: (i) the Net Tax Benefit that is
Attributable to such Member (including Imputed Interest calculated in respect of
such amount); and (ii) the Actual Interest Amount.

 

(i)                                     Attributable.  A Net Tax Benefit is
“Attributable” to a Member to the extent that it is derived from any Basis
Adjustment, Imputed Interest, or Actual Interest Amount that is attributable to
an Exchange undertaken by or with respect to such Member or is attributable to a
Reverse Section 704(c) Allocation that otherwise would have been allocated to
such Member if Neff Holdings was not required to make such Reverse
Section 704(c) Allocation.

 

(ii)                                  Net Tax Benefit.  The “Net Tax Benefit”
for a Taxable Year equals the amount of the excess, if any, of (x) 85% of the
Cumulative Net Realized Tax Benefit as of the end of such Taxable Year over
(y) the aggregate amount of all Tax Benefit Payments previously made to such
Member under this Section 3.1.  For the avoidance of doubt, if the Cumulative
Net Realized Tax Benefit as of the end of any Taxable Year is less than the
aggregate amount of all Tax Benefit Payments previously made to a

 

--------------------------------------------------------------------------------


 

Member, such Member shall not be required to return any portion of any Tax
Benefit Payment previously made by the Corporation to such Member.

 

(iii)                               Cumulative Net Realized Tax Benefit.  The
“Cumulative Net Realized Tax Benefit” for a Taxable Year equals the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period.  The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

(iv)                              Realized Tax Benefit.  The “Realized Tax
Benefit” for a Taxable Year equals the excess, if any, of the Hypothetical Tax
Liability over the actual liability of the Corporation for Covered Taxes.  If
all or a portion of the actual liability for such Covered Taxes for the Taxable
Year arises as a result of an audit by a Taxing Authority of any Taxable Year,
such liability shall not be included in determining the Realized Tax Benefit
unless and until there has been a Determination.

 

(v)                                 Realized Tax Detriment.  The “Realized Tax
Detriment” for a Taxable Year equals the excess, if any, of the actual liability
of the Corporation for Covered Taxes over the Hypothetical Tax Liability for
such Taxable Year.  If all or a portion of the actual liability for such Covered
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Detriment unless and until there has been a Determination.

 

(vi)                              Imputed Interest.  The principles of Sections
1272, 1274, or 483 of the Code, as applicable, and the principles of any similar
provision of U.S. state and local law, will apply to cause a portion of any Net
Tax Benefit payable by the Corporation to a Member under this Agreement to be
treated as imputed interest (“Imputed Interest”).  For the avoidance of doubt,
the deduction for the amount of Imputed Interest as determined with respect to
any Net Tax Benefit payable by the Corporation to a Member shall be excluded in
determining the Hypothetical Tax Liability of the Corporation for purposes of
calculating Realized Tax Benefits and Realized Tax Detriments pursuant to this
Agreement.

 

(vii)                           Actual Interest Amount.  The “Actual Interest
Amount” calculated in respect of the Net Tax Benefit for a Taxable Year will
equal the amount of any Extension Rate Interest.  For the avoidance of doubt,
any deduction for any Actual Interest Amount as determined with respect to any
Net Tax Benefit payable by the Corporation to a Member shall be excluded in
determining the Hypothetical Tax Liability of the Corporation for purposes of
calculating Realized Tax Benefits and Realized Tax Detriments pursuant to this
Agreement.

 

(viii)                        Extension Rate Interest.  Subject to Section 3.4,
the amount of “Extension Rate Interest” calculated in respect of the Net Tax
Benefit (including previously accrued Imputed Interest) for a Taxable Year will
equal interest calculated at the Agreed Rate from the due date (without
extensions) for filing the U.S. federal income Tax Return of

 

--------------------------------------------------------------------------------


 

the Corporation for such Taxable Year until the date on which the Corporation
makes a timely Tax Benefit Payment to the Member on or before the Final Payment
Date as determined pursuant to Section 3.1(a).

 

(ix)                              Default Rate Interest.  In the event that the
Corporation does not make timely payment of all or any portion of a Tax Benefit
Payment to a Member on or before the Final Payment Date as determined pursuant
to Section 3.1(a), the amount of “Default Rate Interest” calculated in respect
of the Net Tax Benefit (including previously accrued Imputed Interest and
Extension Rate Interest) for a Taxable Year will equal interest calculated at
the Default Rate from the Final Payment Date for a Tax Benefit Payment as
determined pursuant to Section 3.1(a) until the date on which the Corporation
makes such Tax Benefit Payment to such Member.  For the avoidance of doubt, the
amount of any Default Rate Interest as determined with respect to any Net Tax
Benefit payable by the Corporation to a Member shall be included in the
Hypothetical Tax Liability of the Corporation for purposes of calculating
Realized Tax Benefits and Realized Tax Detriments pursuant to this Agreement.

 

(x)                                 The Corporation and the Members hereby
acknowledge and agree that, as of the date of this Agreement and as of the date
of any future Exchange that may be subject to this Agreement, the aggregate
value of the Tax Benefit Payments cannot be reasonably ascertained for U.S.
federal income or other applicable tax purposes.

 

(c)                                  Interest.  The provisions of
Section 3.1(b) are intended to operate so that interest will effectively accrue
in respect of the Net Tax Benefit for any Taxable Year as follows:

 

(i)                                     first, at the applicable rate used to
determine the amount of Imputed Interest under the Code (from the relevant
Exchange Date or date on which the relevant Tax Benefit Payment was made until
the due date (without extensions) for filing the U.S. federal income Tax Return
of the Corporation for such Taxable Year);

 

(ii)                                  second, at the Agreed Rate in respect of
any Extension Rate Interest (from the due date (without extensions) for filing
the U.S. federal income Tax Return of the Corporation for such Taxable Year
until the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a)); and

 

(iii)                               third, at the Default Rate in respect of any
Default Rate Interest (from the Final Payment Date for a Tax Benefit Payment as
determined pursuant to Section 3.1(a) until the date on which the Corporation
makes the relevant Tax Benefit Payment to a Member).

 

Section 3.2                                    No Duplicative Payments.  It is
intended that the provisions of this Agreement will not result in the
duplicative payment of any amount (including interest) that may be required
under this Agreement, and the provisions of this Agreement shall be consistently
interpreted and applied in accordance with that intent.  For purposes of this
Agreement, and also for the avoidance of doubt, no Tax Benefit Payment shall be
required to be calculated or made in respect of any estimated tax payments,
including, without limitation, any estimated U.S. federal income tax payments.

 

--------------------------------------------------------------------------------


 

Section 3.3                                    Pro-Ration of Payments as Between
the Members.

 

(a)                                 Insufficient Taxable Income. 
Notwithstanding anything in Section 3.1(b) to the contrary, if the aggregate
potential Covered Tax benefit of the Corporation as calculated with respect to
the Basis Adjustments, Reverse Section 704(c) Allocations, Imputed Interest, and
Actual Interest Amounts is limited in a particular Taxable Year because the
Corporation does not have sufficient actual taxable income, then the available
Covered Tax benefit for the Corporation shall be allocated among the Members in
proportion to the respective Tax Benefit Payment that would have been payable if
the Corporation had in fact had sufficient taxable income so that there had been
no such limitation.  As an illustration of the intended operation of this
Section 3.3(a), if the Corporation had $200 of aggregate potential Covered Tax
benefits with respect to the Basis Adjustments, Reverse
Section 704(c) Allocations, Imputed Interest, and Actual Interest Amounts in a
particular Taxable Year (with $50 of such Covered Tax benefits being
attributable to Member 1 and $150 of such Covered Tax benefits being
attributable to Member 2), such that Member 1 would have potentially been
entitled to a Tax Benefit Payment of $42.50 and Member 2 would have been
entitled to a Tax Benefit Payment of $127.50 if the Corporation had $200 of
taxable income, and if at the same time the Corporation only had $100 of actual
taxable income in such Taxable Year, then $25 of the aggregate $100 actual
Covered Tax benefit for the Corporation for such Taxable Year would be allocated
to Member 1 and $75 of the aggregate $100 actual Covered Tax benefit for the
Corporation would be allocated to Member 2, such that Member 1 would receive a
Tax Benefit Payment of $21.25 and Member 2 would receive a Tax Benefit Payment
of $63.75.

 

(b)                                 Late Payments.  If for any reason the
Corporation is not able to timely and fully satisfy its payment obligations
under this Agreement in respect of a particular Taxable Year, then Default Rate
Interest will begin to accrue pursuant to Section 5.2 and the Corporation and
other Parties agree that (i) the Corporation shall pay the Tax Benefit Payments
due in respect of such Taxable Year to each Member pro rata, without favoring
one obligation over the other, and (ii) no Tax Benefit Payment shall be made in
respect of any Taxable Year until all Tax Benefit Payments to all Members in
respect of all prior Taxable Years have been made in full.

 

Section 3.4                                    Optional Estimated Payment
Procedure. As long as the Corporation is current in respect of its payment
obligations owed to each Member pursuant to this Agreement and there are no
delinquent Tax Benefit Payments (including interest thereon) outstanding in
respect of prior Taxable Years for any Member, the Corporation may, at any time
on or after the due date (without extensions) for filing the U.S. federal income
Tax Return of the Corporation for a Taxable Year and at the Corporation’s
option, in its sole discretion, make one or more estimated payments to the
Members in respect of any anticipated amounts to be owed with respect to a
Taxable Year to the Members pursuant to Section 3.1 of this Agreement (any such
estimated payments referred to as an “Estimated Tax Benefit Payment”); provided
that any Estimated Tax Benefit Payment made to a Member pursuant to this
Section 3.4 is matched by a proportionately equal Estimated Tax Benefit Payment
to all other Members then entitled to a Tax Benefit Payment.  Any Estimated Tax
Benefit Payment made under this Section 3.4 shall be paid by the Corporation to
the Members and applied against the final amount of any expected Tax Benefit
Payment to be made pursuant to Section 3.1.  The payment of an Estimated Tax
Benefit Payment by the Corporation to the Members pursuant to this Section 3.4
shall also terminate the obligation of the Corporation to make payment of any
Extension Rate Interest that might have

 

--------------------------------------------------------------------------------


 

otherwise accrued with respect to the proportionate amount of the Tax Benefit
Payment that is being paid in advance of the applicable Tax Benefit Schedule
being finalized pursuant to Section 2.4.  Upon the making of any Estimated Tax
Benefit Payment pursuant to this Section 3.4, the amount of such Estimated Tax
Benefit Payment shall first be applied to any estimated Extension Rate Interest,
then to Imputed Interest, and then applied to the remaining residual amount of
the Tax Benefit Payment to be made pursuant to Section 3.1.  In determining the
final amount of any Tax Benefit Payment to be made pursuant to Section 3.1, and
for purposes of finalizing the Tax Benefit Schedule pursuant to Section 2.4, the
amount of any Estimated Tax Benefit Payments that may have been made with
respect to the Taxable Year shall be increased, if the finally determined Tax
Benefit Payment for a Taxable Year exceeds the Estimated Tax Benefit Payments
made for such Taxable Year, with such increase being paid by the Corporation to
the Members along with an appropriate amount of Extension Rate Interest in
respect of the amount of such increase (a “True-Up”).  If the Estimated Tax
Benefit Payment for a Taxable Year exceeds the finally determined Tax Benefit
Payment for such Taxable Year, such excess, along with an appropriate amount of
Extension Rate Interest in respect of such excess (being charged by the
Corporation to the Member), shall be applied to reduce the amount of any
subsequent future Tax Benefit Payments (including Estimated Tax Benefit
Payments, if any) to be paid by the Corporation to such Member.  As of the date
on which any Estimated Tax Benefit Payments are made, and as of the date on
which any True-Up is made, all such payments shall be made in the same manner
and subject to the same terms and conditions as otherwise contemplated by
Section 3.1 and all other applicable terms of this Agreement.  For the avoidance
of doubt, as is the case with Tax Benefit Payments made by the Corporation to
the Members pursuant to Section 3.1, the amount of any Estimated Tax Benefit
Payments made pursuant to this Section 3.4 that are attributable to a Direct
Exchange or Redemption shall also be treated, in part, as subsequent upward
purchase price adjustments that give rise to Basis Adjustments in the Taxable
Year of payment and as of the date on which such payments are made (to the
extent of the estimated Net Tax Benefit associated with such Estimated Tax
Benefit Payment, less any Imputed Interest, and exclusive of any Extension Rate
Interest).

 

Section 3.5                                    Changes; Reserves; Suspension of
Payments.

 

(a)                                 Receipt of Change Notice.  If any Party, or
any Affiliate or Subsidiary of any Party, receives a 30-day letter, a final
audit report, a statutory notice of deficiency, or similar written notice from
any Taxing Authority relating to the amount of the Net Tax Benefit calculated
for purposes of this Agreement, or relating to any other material tax matter
that is relevant to the terms of this Agreement and the calculation of the Tax
Benefit Payments that may be payable by the Corporation to the Members (a
“Change Notice”), prompt written notification and a copy of the relevant Change
Notice shall be delivered by the Party, or its Affiliate or Subsidiary, that
received such Change Notice to each other Party.

 

(b)                                 Receipt of Reserve Notice.  Prior to the
delivery of any Tax Benefit Schedule or other Schedule by the Corporation to
Wayzata and the Management Representative, as applicable, pursuant to
Section 2.4, the auditors for the Corporation shall consult with the management
of the Corporation and, if necessary, the Advisory Firm or other legal or
accounting advisors to the Corporation regarding the substantive tax issues and
related conclusions that underlie the calculations related to the determination
of the Tax Benefit Payments required under this Agreement.  If, following such
consultation, the auditors for the Corporation reasonably

 

--------------------------------------------------------------------------------


 

determine that a tax reserve or contingent liability must be established by the
Corporation or Neff Holdings for financial accounting purposes (as determined in
accordance with GAAP) in relation to any past or future tax position that
affects the amount of any past or future Tax Benefit Payments that have been
made or that may be made under this Agreement, then the management of the
Corporation shall notify the Audit Committee of such determination (a “Reserve
Notice”).

 

(c)                                  Suspension of Payments.  From and after the
date on which a Change Notice or a Reserve Notice is received, any Tax Benefit
Payments required to be made under this Agreement will, to the extent determined
reasonably necessary by the Audit Committee after considering the potential tax
implications of the Change Notice or the Reserve Notice, be paid by the
Corporation to a national bank mutually agreeable to the Parties to act as
escrow agent to hold such funds in escrow pursuant to an escrow agreement until
a Determination is received (in the case of a Change Notice) or the relevant
reserve is released or contingent liability is eliminated (in the case of a
Reserve Notice).  For purposes of the preceding sentence, and in particular for
purposes of the Audit Committee’s determination of the amount to be placed in
escrow pending a Determination (in the case of a Change Notice) or the release
of a reserve or the elimination of a contingent liability (in the Case of a
Reserve Notice), the Audit Committee: (i) will suspend all future Tax Benefit
Payments required under this Agreement until the amount of such suspended Tax
Benefit Payments at least equals 85% of the amount of the asserted deficiency in
tax owed (in the case of a Change Notice) or 85% of the amount of the reserve or
contingent liability (in the case of a Reserve Notice); and (ii) upon the
suspension of Tax Benefit Payments in the minimum amount contemplated by the
preceding clause (i), may continue to suspend all or a portion of any future Tax
Benefit Payments required under this Agreement.  For the avoidance of doubt, the
date on which the Corporation pays any such Tax Benefit Payments to the escrow
agent shall be considered the date on which such Tax Benefit Payments are paid
to the Members, including for purposes of determining the Actual Interest Amount
and Default Rate Interest.

 

(d)                                 Release of Escrowed Funds.  As of the date
on which a reserve is released or contingent liability is eliminated (in the
case of a Reserve Notice), and provided that no Change Notice has previously
been issued and is still outstanding in relation to the same tax position that
was the subject of the Reserve Notice, the relevant escrowed funds (along with
any net interest earned on such funds, and less the out-of-pocket expenses
incurred by the Corporation or Neff Holdings in administering the escrow) shall
be distributed to the relevant Members.  If a Determination is received (in the
case of a Change Notice), and if such Determination results in no adjustment in
any Tax Benefit Payments under this Agreement, and provided that no Reserve
Notice has previously been issued and is still outstanding in relation to the
same tax position that was the subject of the Change Notice, then the relevant
escrowed funds (along with any net interest earned on such funds, and less the
out-of-pocket expenses incurred by the Corporation or Neff Holdings in
administering the escrow) shall be distributed to the relevant Members.  If a
Determination is received (in the case of a Change Notice), and if such
Determination results in an adjustment in any Tax Benefit Payments under this
Agreement, and provided that no Reserve Notice has previously been issued and is
still outstanding in relation to the same tax position that was the subject of
the Change Notice, then the relevant escrowed funds (along with any net interest
earned on such funds) shall be distributed as follows: (i) first, to the
Corporation or Neff Holdings in an amount equal to the out-of-pocket expenses
incurred by the Corporation or Neff Holdings in administering the escrow and in
contesting the Determination; and (ii) second, to the

 

--------------------------------------------------------------------------------


 

relevant Parties (which, for the avoidance of doubt and depending on the nature
of the adjustments, may include the Corporation, Neff Holdings, or the relevant
Members, or some combination thereof) in accordance with the relevant Amended
Schedule prepared pursuant to Section 2.4 of this Agreement.

 

ARTICLE IV.
TERMINATION

 

Section 4.1                                    Early Termination of Agreement;
Breach of Agreement.

 

(a)                                 Corporation’s Early Termination Right.  With
the written approval of a majority of the Independent Directors, the Corporation
may completely terminate this Agreement, as and to the extent provided herein,
with respect to all amounts payable to the Members (for the avoidance of doubt,
including the LLC Option Holders, who shall each be treated as a Member for this
purpose) pursuant to this Agreement by paying to the Members the Early
Termination Payment; provided that Early Termination Payments may be made
pursuant to this Section 4.1(a) only if made to all Members that are entitled to
such a payment simultaneously, and provided further, that the Corporation may
withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid.  Upon the Corporation’ payment of the Early Termination Payment, the
Corporation shall not have any further payment obligations under this Agreement,
other than with respect to any: (i) prior Tax Benefit Payments that are due and
payable under this Agreement but that still remain unpaid as of the date of the
Early Termination Notice; and (ii) current Tax Benefit Payment due for the
Taxable Year ending on or including the date of the Early Termination Notice
(except to the extent that the amount described in clause (ii) is included in
the calculation of the Early Termination Payment).  If an Exchange subsequently
occurs with respect to Units for which the Corporation has exercised its
termination rights under this Section 4.1(a), the Corporation shall have no
obligations under this Agreement with respect to such Exchange.

 

(b)                                 Acceleration Upon Change of Control.  In the
event of a Change of Control, all obligations hereunder shall be accelerated and
such obligations shall be calculated pursuant to this Article IV as if an Early
Termination Notice had been delivered on the closing date of the Change of
Control and utilizing the Valuation Assumptions by substituting the phrase “the
closing date of a Change of Control” in each place where the phrase “Early
Termination Effective Date” appears.  Such obligations shall include, but not be
limited to, (1) the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on the closing date of the Change of
Control, (2) any Tax Benefit Payments agreed to by the Corporation and the
Members as due and payable but unpaid as of the Early Termination Notice and
(3) any Tax Benefit Payments due for any Taxable Year ending prior to, with or
including the closing date of a Change of Control (except to the extent that any
amounts described in clauses (2) or (3) are included in the Early Termination
Payment).  For the avoidance of doubt, Sections 4.2 and 4.3 shall apply to a
Change of Control, mutadis mutandi.

 

(c)                                  Acceleration Upon Breach of Agreement.  In
the event that the Corporation materially breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder, or by operation of law as a result of the rejection of this Agreement
in a case

 

--------------------------------------------------------------------------------


 

commenced under the Bankruptcy Code or otherwise, then all obligations hereunder
shall be accelerated and become immediately due and payable upon notice of
acceleration from such Member (provided that in the case of any proceeding under
the Bankruptcy Code or other insolvency statute, such acceleration shall be
automatic without any such notice), and such obligations shall be calculated as
if an Early Termination Notice had been delivered on the date of such notice of
acceleration (or, in the case of any proceeding under the Bankruptcy Code or
other insolvency statute, on the date of such breach) and shall include, but not
be limited to: (i) the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on the date of such acceleration; (ii) any
prior Tax Benefit Payments that are due and payable under this Agreement but
that still remain unpaid as of the date of such acceleration; and (iii) any
current Tax Benefit Payment due for the Taxable Year ending with or including
the date of such acceleration.  Notwithstanding the foregoing, in the event that
the Corporation breaches this Agreement and such breach is not a material breach
of a material obligation, a Member shall still be entitled to enforce all of its
rights otherwise available under this Agreement, including potentially seeking
an acceleration of amounts payable under this Agreement.  For purposes of this
Section 4.1(c), and subject to the following sentence, the Parties agree that
the failure to make any payment due pursuant to this Agreement within thirty
(30) days of the relevant Final Payment Date shall be deemed to be a material
breach of a material obligation under this Agreement for all purposes of this
Agreement, and that it will not be considered to be a material breach of a
material obligation under this Agreement to make a payment due pursuant to this
Agreement within thirty (30) days of the relevant Final Payment Date.  For the
avoidance of doubt, a suspension of payments pursuant to Section 3.5 will not be
considered to be a failure to make a payment due pursuant to this Agreement. 
Notwithstanding anything in this Agreement to the contrary, it shall not be a
material breach of a material obligation of this Agreement if the Corporation
fails to make any Tax Benefit Payment within thirty (30) days of the relevant
Final Payment Date to the extent that the Corporation has insufficient funds, or
cannot take commercially reasonable actions to obtain sufficient funds, to make
such payment; provided that the interest provisions of Section 5.2 shall apply
to such late payment (unless the Corporation does not have sufficient funds to
make such payment as a result of limitations imposed by any Senior Obligations,
in which case Section 5.2 shall apply, but the Default Rate shall be replaced by
the Agreed Rate).

 

Section 4.2                                    Early Termination Notice.  If the
Corporation chooses to exercise its right of early termination under Section 4.1
above, the Corporation shall deliver to Wayzata and the Management
Representative a notice of the Corporation’s decision to exercise such right (an
“Early Termination Notice”) and a schedule (the “Early Termination Schedule”)
showing in reasonable detail the calculation of the Early Termination Payment. 
The Corporation shall also (x) deliver supporting schedules and work papers, as
determined by the Corporation or as reasonably requested by Wayzata or the
Management Representative, that provide a reasonable level of detail regarding
the data and calculations that were relevant for purposes of preparing the Early
Termination Schedule; (y) deliver an Advisory Firm Letter supporting such Early
Termination Schedule; and (z) allow Wayzata and the Management Representative
and their advisors to have reasonable access to the appropriate representatives,
as determined by the Corporation or as reasonably requested by Wayzata or the
Management Representative, at the Corporation and the Advisory Firm in
connection with a review of such Early Termination Schedule.  The Early
Termination Schedule shall become final and binding on each Party thirty

 

--------------------------------------------------------------------------------


 

(30) calendar days from the first date on which Wayzata and the Management
Representative received such Early Termination Schedule unless:

 

(i)                                     Wayzata or the Management Representative
within thirty (30) calendar days after receiving the Early Termination Schedule,
provides the Corporation with (A) notice of a material objection to such Early
Termination Schedule made in good faith and setting forth in reasonable detail
Wayzata’s or the Management Representative’s, as applicable, material objection
(a “Termination Objection Notice”) and (B) a letter from an Advisory Firm (that
is different from the Advisory Firm that was used by the Corporation to prepare
the Early Termination Schedule) in support of such Termination Objection Notice;
or

 

(ii)                                  each of Wayzata and the Management
Representative provides a written waiver of such right of a Termination
Objection Notice within the period described in clause (i) above, in which case
such Early Termination Schedule becomes binding on the date the waiver from
Wayzata and the Management Representative is received by the Corporation.

 

In the event that Wayzata or the Management Representative timely delivers a
Termination Objection Notice pursuant to clause (i) above, and if the Parties,
for any reason, are unable to successfully resolve the issues raised in the
Termination Objection Notice within thirty (30) calendar days after receipt by
the Corporation of the Termination Objection Notice, the Corporation and Wayzata
or the Management Representative, as applicable, shall employ the Reconciliation
Procedures.  For the avoidance of doubt, and notwithstanding anything to the
contrary herein, the expense of preparing and obtaining the letter from an
Advisory Firm referenced in clause (i) above shall be borne solely by Wayzata or
the Management Representative, as applicable, and the Corporation shall have no
liability with respect to such letter or any of the expenses associated with its
preparation and delivery.  The date on which the Early Termination Schedule
becomes final in accordance with this Section 4.2 shall be the “Early
Termination Reference Date.”

 

Section 4.3                                    Payment Upon Early Termination.

 

(a)                                 Timing of Payment.  Within three
(3) Business Days after the Early Termination Reference Date, the Corporation
shall pay to each Member an amount equal to the Early Termination Payment for
such Member.  Such Early Termination Payment shall be made by the Corporation by
wire transfer of immediately available funds to a bank account or accounts
designated by the Members or as otherwise agreed by the Corporation and the
Members.

 

(b)                                 Amount of Payment.  The “Early Termination
Payment” payable to a Member pursuant to Section 4.3(a) shall equal the present
value, discounted at the Early Termination Rate as determined as of the Early
Termination Reference Date, of all Tax Benefit Payments that would be required
to be paid by the Corporation to such Member, whether payable with respect to
Units that were Exchanged prior to the Early Termination Effective Date or on or
after the Early Termination Effective Date (for the avoidance of doubt,
including Units that any LLC Option Holder would be entitled to receive upon
exercise of such LLC Option Holder’s option to

 

--------------------------------------------------------------------------------


 

purchase such Units), beginning from the Early Termination Effective Date and
using the Valuation Assumptions.

 

ARTICLE V.
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1                                    Subordination.  Notwithstanding
any other provision of this Agreement to the contrary, any Tax Benefit Payment
or Early Termination Payment required to be made by the Corporation to the
Members under this Agreement shall rank subordinate and junior in right of
payment to any principal, interest, or other amounts due and payable in respect
of any obligations owed in respect of secured indebtedness for borrowed money of
the Corporation and its Subsidiaries (“Senior Obligations”) and shall rank pari
passu in right of payment with all current or future unsecured obligations of
the Corporation that are not Senior Obligations.  To the extent that any payment
under this Agreement is not permitted to be made at the time payment is due as a
result of this Section 5.1 and the terms of the agreements governing Senior
Obligations, such payment obligation nevertheless shall accrue for the benefit
of the Members and the Corporation shall make such payments at the first
opportunity that such payments are permitted to be made in accordance with the
terms of the Senior Obligations.

 

Section 5.2                                    Late Payments by the
Corporation.  Except as otherwise provided in this Agreement, the amount of all
or any portion of any Tax Benefit Payment or Early Termination Payment not made
to the Members when due under the terms of this Agreement, whether as a result
of Section 5.1 and the terms of the Senior Obligations or otherwise, shall be
payable together with any interest thereon, computed at the Default Rate and
commencing from the Final Payment Date on which such Tax Benefit Payment or
Early Termination Payment was first due and payable to the date of actual
payment.

 

ARTICLE VI.
TAX MATTERS; CONSISTENCY; COOPERATION

 

Section 6.1                                    Participation in the
Corporation’s and Neff Holdings’ Tax Matters.  Except as otherwise provided
herein, and except as provided in Article IX of the LLC Agreement, the
Corporation shall have full responsibility for, and sole discretion over, all
tax matters concerning the Corporation and Neff Holdings, including without
limitation the preparation, filing or amending of any Tax Return and defending,
contesting or settling any issue pertaining to taxes.  Notwithstanding the
foregoing, the Corporation shall notify Wayzata and the Management
Representative of, and keep them reasonably informed with respect to, the
portion of any tax audit of the Corporation or Neff Holdings, or any of Neff
Holdings’ Subsidiaries, the outcome of which is reasonably expected to
materially affect the Tax Benefit Payments payable to such Members under this
Agreement, and Wayzata and the Management Representative, as applicable, shall
have the right to participate in and to monitor at their own expense (but, for
the avoidance of doubt, not to control) any such portion of any such Tax audit.

 

Section 6.2                                    Consistency.  Except as otherwise
required by law, all calculations and determinations made hereunder, including,
without limitation, any Basis Adjustments, Reverse Section 704(c) Allocations,
the Schedules, and the determination of any Realized Tax Benefits or Realized
Tax Detriments, shall be made in accordance with the elections, methodologies or

 

--------------------------------------------------------------------------------


 

positions taken by the Corporation and Neff Holdings on their respective Tax
Returns.  Each Member shall prepare its Tax Returns in a manner that is
consistent with the terms of this Agreement, and any related calculations or
determinations that are made hereunder, including, without limitation, the terms
of Section 2.1 of this Agreement and the Schedules provided to the Members under
this Agreement.  In the event that an Advisory Firm is replaced with another
Advisory Firm acceptable to the Audit Committee, such replacement Advisory Firm
shall perform its services under this Agreement using procedures and
methodologies consistent with the previous Advisory Firm, unless otherwise
required by law or unless the Corporation and all of the Members agree to the
use of other procedures and methodologies.

 

Section 6.3                                    Cooperation.

 

(a)                                 Each Member and LLC Option Holder shall
(i) furnish to the Corporation in a timely manner such information, documents
and other materials as the Corporation may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (ii) make itself available
to the Corporation and its representatives to provide explanations of documents
and materials and such other information as the Corporation or its
representatives may reasonably request in connection with any of the matters
described in clause (i) above, and (iii) reasonably cooperate in connection with
any such matter.

 

(b)                                 The Corporation shall reimburse the Members
and LLC Option Holders for any reasonable and documented out-of-pocket costs and
expenses incurred pursuant to Section 6.3(a).

 

ARTICLE VII.
MISCELLANEOUS

 

Section 7.1                                    Notices.  All notices, requests,
consents and other communications hereunder shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by courier service, by fax, by electronic mail (delivery receipt
requested) or by certified or registered mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be as specified in a notice given in
accordance with this Section 7.1).  All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the Party to receive such notice:

 

If to the Corporation, to:

 

Neff Corporation
3750 N.W.  87th Avenue, Suite 400
Miami, Florida 33178
Attn: Chief Financial Officer
Facsimile: (305) 513-4156
E-mail: mirion@neffcorp.com

 

with a copy (which shall not constitute notice to the Corporation) to:

 

--------------------------------------------------------------------------------


 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn: David Raab, Esq.
Facsimile: (212) 751-4684
E-mail: david.raab@lw.com

 

If to Wayzata:

 

c/o Wayzata Investment Partners
701 East Lake Street, Suite 300
Wayzata, Minnesota 55391
Attn: Ray Wallander
Facsimile: (952) 345-8901
E-mail: rwallander@wayzpartners.com

 

with a copy (which shall not constitute notice to Wayzata) to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn: David Raab, Esq.
Facsimile: (212) 751-4684
E-mail: david.raab@lw.com

 

If to any LLC Option Holder (whether in its capacity as an LLC Option Holder or
Member hereunder):

 

Neff Corporation
3750 N.W.  87th Avenue, Suite 400
Miami, Florida 33178
Attn: Chief Financial Officer
Facsimile: (305) 513-4156
E-mail: mirion@neffcorp.com

 

with a copy (which shall not constitute notice the LLC Option Holders) to:

 

Akerman LLP

One Southeast Third Avenue, 25th Floor

Miami, Florida 33331

Attn: David Birke
Facsimile: (305) 374-5095

E-mail:        david.birke@akerman.com

 

--------------------------------------------------------------------------------


 

Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

 

Section 7.2                                    Counterparts.  This Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered to the other Parties, it
being understood that all Parties need not sign the same counterpart.  Delivery
of an executed signature page to this Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

Section 7.3                                    Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
Parties with respect to the subject matter hereof.  This Agreement shall be
binding upon and inure solely to the benefit of each Party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.4                                    Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the law of the State of
Delaware, without regard to the conflicts of laws principles thereof that would
mandate the application of the laws of another jurisdiction.

 

Section 7.5                                    Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any law or public policy, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

Section 7.6                                    LLC Option Holders as Members;
Assignments; Amendments; Successors; No Waiver.

 

(a)                                 In the case of each LLC Option Holder, upon
the first exercise by such LLC Option Holder of options to acquire Units of Neff
Holdings and the admission of such LLC Option Holder as a member of Neff
Holdings in accordance with the LLC Agreement, such LLC Option Holder will
automatically become a Member hereunder with all the rights, privileges and
responsibilities of a Member hereunder (for the avoidance of doubt, without any
requirement to execute a Joinder).

 

(b)                                 Assignment.  Neither any Member nor any LLC
Option Holder may assign, sell, pledge, or otherwise alienate or transfer any
interest in this Agreement, including the right to receive any Tax Benefit
Payments under this Agreement, to any Person without the prior written consent
of the Corporation, which consent shall not be unreasonably withheld,
conditioned, or delayed, and without such Person executing and delivering a
Joinder agreeing to succeed to the

 

--------------------------------------------------------------------------------


 

applicable portion of such Member’s or such LLC Option Holder’s interest in this
Agreement and to become a Party for all purposes of this Agreement (the “Joinder
Requirement”); provided, however, that to the extent any Member sells,
exchanges, distributes, or otherwise transfers Units to any Person (other than
the Corporation or Neff Holdings) in accordance with the terms of the LLC
Agreement, the Members shall have the option to assign to the transferee of such
Units its rights under this Agreement with respect to such transferred Units,
provided that such transferee has satisfied the Joinder Requirement.  For the
avoidance of doubt, if a Member transfers Units in accordance with the terms of
the LLC Agreement but does not assign to the transferee of such Units its rights
under this Agreement with respect to such transferred Units, such Member shall
continue to be entitled to receive the Tax Benefit Payments arising in respect
of a subsequent Exchange of such Units.  The Corporation may not assign any of
its rights or obligations under this Agreement to any Person without the prior
written consent of each of the Members and LLC Option Holders (and any purported
assignment without such consent shall be null and void).

 

(c)                                  Amendments.  No provision of this Agreement
may be amended unless such amendment is approved in writing by each of the
Parties; provided that amendment of the definition of Change of Control will
also require the written approval of a majority of the Independent Directors. 
No provision of this Agreement may be waived unless such waiver is in writing
and signed by the Party against whom the waiver is to be effective.

 

(d)                                 Successors.  All of the terms and provisions
of this Agreement shall be binding upon, and shall inure to the benefit of and
be enforceable by, the Parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives.  The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place.

 

(e)                                  Waiver.  No failure by any Party to insist
upon the strict performance of any covenant, duty, agreement, or condition of
this Agreement, or to exercise any right or remedy consequent upon a breach
thereof, shall constitute a waiver of any such breach or any other covenant,
duty, agreement, or condition.

 

Section 7.7                                    Titles and Subtitles.  The titles
of the sections and subsections of this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement.

 

Section 7.8                                    Resolution of Disputes.

 

(a)                                 Except for Reconciliation Disputes subject
to Section 7.9, any and all disputes which cannot be settled amicably, including
any ancillary claims of any Party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) (each a “Dispute”) shall be
finally resolved by arbitration in accordance with the International Institute
for Conflict Prevention and Resolution Rules for Non-Administered Arbitration by
a panel of three arbitrators, of which the Corporation shall designate

 

--------------------------------------------------------------------------------


 

one arbitrator and the Members party to such Dispute shall designate one
arbitrator in accordance with the “screened” appointment procedure provided in
Resolution Rule 5.4.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C.  §§ 1 et seq., and judgment upon the award rendered by
the arbitrators may be entered by any court having jurisdiction thereof.  The
place of the arbitration shall be Miami, Florida.

 

(b)                                 Notwithstanding the provisions of paragraph
(a), any Party may bring an action or special proceeding in any court of
competent jurisdiction for the purpose of compelling another Party to arbitrate,
seeking temporary or preliminary relief in aid of an arbitration hereunder,
and/or enforcing an arbitration award and, for the purposes of this paragraph
(b), each Party (i) expressly consents to the application of paragraph (c) of
this Section 7.8 to any such action or proceeding, and (ii) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate.  For the avoidance of doubt, this Section 7.8 shall not apply to
Reconciliation Disputes to be settled in accordance with the procedures set
forth in Section 7.9.

 

(c)                                  Each Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Chancery Court of the State of Delaware or, if such Court
declines jurisdiction, the courts of the State of Delaware sitting in
Wilmington, Delaware, and of the U.S. District Court for the District of
Delaware sitting in Wilmington, Delaware, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and each of the
Parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Delaware
State court or, to the fullest extent permitted by applicable law, in such U.S.
District Court.  Each Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(d)                                 Each Party irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in Section
7.8(c).  Each Party irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of any such suit, action
or proceeding in any such court.

 

(e)                                  Each Party irrevocably consents to service
of process by means of notice in the manner provided for in Section 7.1. 
Nothing in this Agreement shall affect the right of any Party to serve process
in any other manner permitted by law.

 

(f)                                   WAIVER OF RIGHT TO TRIAL BY JURY.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

 

--------------------------------------------------------------------------------


 

(g)                                  Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of Section 7.9, or a Dispute within
the meaning of this Section 7.8, shall be decided and resolved as a Dispute
subject to the procedures set forth in this Section 7.8.

 

Section 7.9                                    Reconciliation.  In the event
that the Corporation and any Member are unable to resolve a disagreement with
respect to a Schedule (other than an Early Termination Schedule) prepared in
accordance with the procedures set forth in Section 2.4, or with respect to an
Early Termination Schedule prepared in accordance with the procedures set forth
in Section 4.2, within the relevant time period designated in this Agreement (a
“Reconciliation Dispute”), the Reconciliation Dispute shall be submitted for
determination to a nationally recognized expert (the “Expert”) in the particular
area of disagreement mutually acceptable to both Parties.  The Expert shall be a
partner or principal in a nationally recognized accounting firm, and unless the
Corporation and such Member agree otherwise, the Expert shall not, and the firm
that employs the Expert shall not, have any material relationship with the
Corporation or such Member or other actual or potential conflict of interest. 
If the Parties are unable to agree on an Expert within fifteen (15) calendar
days of receipt by the respondent(s) of written notice of a Reconciliation
Dispute, the selection of an Expert shall be treated as a Dispute subject to
Section 7.8 and an arbitration panel shall pick an Expert from a nationally
recognized accounting firm that does not have any material relationship with the
Corporation or such Member or other actual or potential conflict of interest. 
The Expert shall resolve any matter relating to the Basis Schedule or an
amendment thereto, Reverse 704(c) Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within fifteen (15) calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution.  Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on the date
prescribed by this Agreement and such Tax Return may be filed as prepared by the
Corporation, subject to adjustment or amendment upon resolution.  The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporation except as provided in the next sentence.  The
Corporation and the Members shall bear their own costs and expenses of such
proceeding, unless (i) the Expert adopts the Member’s position, in which case
the Corporation shall reimburse the Member for any reasonable and documented
out-of-pocket costs and expenses in such proceeding, or (ii) the Expert adopts
the Corporation’s position, in which case the Member shall reimburse the
Corporation for any reasonable and documented out-of-pocket costs and expenses
in such proceeding.  The Expert shall finally determine any Reconciliation
Dispute and the determinations of the Expert pursuant to this Section 7.9 shall
be binding on the Corporation and the Members and may be entered and enforced in
any court having competent jurisdiction.

 

Section 7.10                             Withholding.  The Corporation shall be
entitled to deduct and withhold from any payment that is payable to any Member
or LLC Option Holder pursuant to this Agreement such amounts as the Corporation
is required to deduct and withhold with respect to the making of such payment
under the Code or any provision of U.S. state, local or foreign tax law.  To the
extent that amounts are so withheld and paid over to the appropriate Taxing
Authority by the Corporation, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid by the Corporation to the
relevant Member or LLC Option

 

--------------------------------------------------------------------------------


 

Holder.  Each Member and each LLC Option Holder shall promptly provide the
Corporation with any applicable tax forms and certifications reasonably
requested by the Corporation in connection with determining whether any such
deductions and withholdings are required under the Code or any provision of U.S.
state, local or foreign tax law.

 

Section 7.11                             Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.

 

(a)                                 If the Corporation is or becomes a member of
an affiliated or consolidated group of corporations that files a consolidated
income Tax Return pursuant to Section 1501 or other applicable Sections of the
Code governing affiliated or consolidated groups, or any corresponding
provisions of U.S. state or local law, then: (i) the provisions of this
Agreement shall be applied with respect to the group as a whole; and (ii) Tax
Benefit Payments, Early Termination Payments, and other applicable items
hereunder shall be computed with reference to the consolidated taxable income of
the group as a whole.

 

(b)                                 If any entity that is obligated to make a
Tax Benefit Payment or Early Termination Payment hereunder transfers one or more
assets to a corporation (or a Person classified as a corporation for U.S. income
tax purposes) with which such entity does not file a consolidated Tax Return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment due
hereunder, shall be treated as having disposed of such asset in a fully taxable
transaction on the date of such contribution.  The consideration deemed to be
received by such entity shall be equal to the fair market value of the
contributed asset.  For purposes of this Section 7.11, a transfer of a
partnership interest shall be treated as a transfer of the transferring
partner’s share of each of the assets and liabilities of that partnership.

 

Section 7.12                             Confidentiality.  Each Member or LLC
Option Holder and its assignees acknowledges and agrees that the information of
the Corporation is confidential and, except in the course of performing any
duties as necessary for the Corporation and its Affiliates, as required by law
or legal process or to enforce the terms of this Agreement, such Person shall
keep and retain in the strictest confidence and not disclose to any Person any
confidential matters, acquired pursuant to this Agreement, of the Corporation
and its Affiliates and successors, learned by any Member or LLC Option Holder
heretofore or hereafter.  This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of any
Member or LLC Option Holder in violation of this Agreement) or is generally
known to the business community, (ii) the disclosure of information to the
extent necessary for a Member or LLC Option Holder to prosecute or defend claims
arising under or relating to this Agreement, and (iii) the disclosure of
information to the extent necessary for a Member or LLC Option Holder to prepare
and file its Tax Returns, to respond to any inquiries regarding the same from
any Taxing Authority or to prosecute or defend any action, proceeding or audit
by any Taxing Authority with respect to such Tax Returns.  Notwithstanding
anything to the contrary herein, the Members, LLC Option Holders and each of
their assignees (and each employee, representative or other agent of the Members
or LLC Option Holders or their assignees, as applicable) may disclose at their
discretion to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the Corporation, the Members, the LLC Option
Holders and any of

 

--------------------------------------------------------------------------------


 

their transactions, and all materials of any kind (including tax opinions or
other tax analyses) that are provided to the Members or LLC Option Holders
relating to such Tax treatment and Tax structure.  If a Member, LLC Option
Holder or an assignee commits a breach, or threatens to commit a breach, of any
of the provisions of this Section 7.12, the Corporation shall have the right and
remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporation or any of its Subsidiaries and that money damages alone shall not
provide an adequate remedy to such Persons.  Such rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available at
law or in equity.

 

Section 7.13                             Change in Law.  Notwithstanding
anything herein to the contrary, if, in connection with an actual or proposed
change in law, a Member reasonably believes that the existence of this Agreement
could cause income (other than income arising from receipt of a payment under
this Agreement) recognized by such Member (or direct or indirect equity holders
in such Member) in connection with any Exchange to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for U.S.
federal income tax purposes or would have other material adverse tax
consequences to such Member or any direct or indirect owner of such Member, then
at the written election of such Member in its sole discretion (in an instrument
signed by such Member and delivered to the Corporation) and to the extent
specified therein by such Member, this Agreement shall cease to have further
effect and shall not apply to an Exchange occurring after a date specified by
such Member, or may be amended by in a manner reasonably determined by such
Member, provided that such amendment shall not result in an increase in any
payments owed by the Corporation under this Agreement at any time as compared to
the amounts and times of payments that would have been due in the absence of
such amendment.

 

Section 7.14                             Interest Rate Limitation. 
Notwithstanding anything to the contrary contained herein, the interest paid or
agreed to be paid hereunder with respect to amounts due to any Member hereunder
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”).  If any Member shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the Tax Benefit Payment, Estimated Tax Benefit Payment or Early Termination
Payment, as applicable (but in each case exclusive of any component thereof
comprising interest) or, if it exceeds such unpaid non-interest amount, refunded
to the Corporation.  In determining whether the interest contracted for,
charged, or received by any Member exceeds the Maximum Rate, such Member may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the payment obligations owed by the
Corporation to such Member hereunder.  Notwithstanding the foregoing, it is the
intention of the Lenders and the Borrower to conform strictly to any applicable
usury laws.

 

Section 7.15                             Independent Nature of Rights and
Obligations.  The rights and obligations of the each Member and LLC Option
Holder hereunder are several and not joint with the rights and obligations of
any other Person.  A Member or an LLC Option Holder shall not be responsible in
any way for the performance of the obligations of any other Person hereunder,
nor

 

--------------------------------------------------------------------------------


 

shall a Member or an LLC Option Holder have the right to enforce the rights or
obligations of any other Person hereunder (other than the Corporation).  The
obligations of a Member or an LLC Option Holder hereunder are solely for the
benefit of, and shall be enforceable solely by, the Corporation.  Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Member or LLC Option Holder pursuant hereto or
thereto, shall be deemed to constitute the Members and/or LLC Option Holders
acting as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Members and/or LLC Option Holders are
in any way acting in concert or as a group with respect to such rights or
obligations or the transactions contemplated hereby, and the Corporation
acknowledges that the Members and LLC Option Holders are not acting in concert
or as a group and will not assert any such claim with respect to such rights or
obligations or the transactions contemplated hereby.

 

Section 7.16                             LLC Agreement.  This Agreement shall be
treated as part of the LLC Agreement as described in Section 761(c) of the Code
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 

Section 7.17                             Management Representative.   By
executing this Agreement, each of the LLC Option Holders, whether in their
capacity as LLC Option Holders or Members hereunder, shall be deemed to have
irrevocably constituted and appointed Mark Irion (in the capacity described in
this Section 7.17 and each successor as provided below, the “Management
Representative”) as his, her or its agent and attorney in fact with full power
of substitution to act from and after the date hereof and to do any and all
things and execute any and all documents on behalf of such LLC Option Holders,
whether in their capacity as LLC Option Holders or Members hereunder, which may
be necessary, convenient or appropriate to facilitate any matters under this
Agreement, including but not limited to: (i) execution of the documents and
certificates required pursuant to this Agreement; (ii) receipt and forwarding of
notices and communications pursuant to this Agreement; (iv) administration of
the provisions of this Agreement; (v) giving or agreeing to, on behalf of such
LLC Option Holders, any and all consents, waivers, amendments or modifications
deemed by the Management Representative, in its sole and absolute discretion, to
be necessary or appropriate under this Agreement and the execution or delivery
of any documents that may be necessary or appropriate in connection therewith;
(vi) amending this Agreement or any of the instruments to be delivered to the
Corporation pursuant to this Agreement; (vii) taking actions Management
Representative is expressly authorized to take pursuant to the other provisions
of this Agreement; (viii) negotiating and compromising, on behalf of such LLC
Option Holders, any dispute that may arise under, and exercising or refraining
from exercising any remedies available under, this Agreement or any other
agreement contemplated hereby and executing, on behalf of the LLC Option
Holders, any settlement agreement, release or other document with respect to
such dispute or remedy; and (ix) engaging attorneys, accountants, agents or
consultants on behalf of the LLC Option Holders in connection with this
Agreement or any other agreement contemplated hereby and paying any fees related
thereto.  If the Management Representative appointed on the date hereof is
unable or unwilling to continue to serve as the Management Representative, then
Graham Hood shall serve as the Management Representative. If Graham Hood is
unable or unwilling to so serve, then the LLC Option Holders or former LLC
Option Holders, as applicable, holding a majority of the common units underlying
the LLC Options outstanding on the date hereof, shall elect a new Management
Representative.

 

[Signature Page Follows This Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

CORPORATION:

 

 

 

 

NEFF CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ MARK IRION

 

 

Name:

Mark Irion

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MEMBERS:

 

 

 

 

WAYZATA OPPORTUNITIES FUND II, L.P.

 

 

 

 

 

By:

WOF II GP, L.P., its General Partner

 

 

 

 

 

      By:

WOF II GP, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ JOSEPH M. DEIGNAN

 

 

Name:

Joseph M. Deignan

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

WAYZATA OPPORTUNITIES FUND OFFSHORE, L.P.

 

 

 

 

 

By:

Wayzata Offshore II, LP, its General Partner

 

 

 

 

 

 

By:

/s/ JOSEPH M. DEIGNAN

 

 

Name:

Joseph M. Deignan

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

NEFF HOLDINGS:

 

 

 

 

NEFF HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

/s/ MARK IRION

 

 

Name:

 Mark Irion

 

 

Title:

 Chief Financial Officer

 

[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------


 

 

MANAGEMENT REPRESENTATIVE:

 

 

 

 

Mark Irion

 

 

/s/ MARK IRION

 

 

 

 

 

 

 

LLC OPTION HOLDERS

 

 

 

 

 

 

James Continenza

 

 

/s/ JAMES CONTINENZA

 

 

 

 

 

 

 

 

 

 

Robert Singer

 

 

/s/ ROBERT SINGER

 

 

 

 

 

 

 

 

Graham Hood

 

 

/s/ GRAHAM HOOD

 

 

 

 

 

 

 

 

 

 

Mark Irion

 

 

/s/ MARK IRION

 

 

 

 

 

 

 

 

Wes Parks

 

 

/s/ WES PARKS

 

 

 

 

 

 

 

 

Henry Lawson

 

 

/s/ HENRY LAWSON

 

--------------------------------------------------------------------------------


 

 

 

John Anderson

 

 

/s/ JOHN ANDERSON

 

 

 

 

 

 

 

 

 

 

Brad Nowell

 

 

/s/ BRAD NOWELL

 

 

 

 

 

 

 

 

 

Steven Settelmayer

 

 

/s/ STEVEN SETTELMAYER

 

 

 

 

 

 

 

 

 

Paula Papamarcos

 

 

/s/ PAULA PAPAMARCOS

 

 

 

 

 

 

 

 

 

Steve Michaels

 

 

/s/ STEVE MICHAELS

 

 

 

 

 

 

 

 

 

Tom Sutherland

 

 

/s/ TOM SUTHERLAND

 

 

 

 

 

 

 

 

 

Tammy Parham

 

 

/s/ TAMMY PARHAM

 

 

 

 

 

 

 

 

 

Jim Horn

 

 

/s/ JIM HORN

 

--------------------------------------------------------------------------------


 

 

 

Bryant Becton

 

 

/s/ BRYANT BECTON

 

 

 

 

 

 

 

 

 

Bobby Corner

 

 

/s/ BOBBY CORNER

 

--------------------------------------------------------------------------------


 

 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                                   , 20      
(this “Joinder”), is delivered pursuant to that certain Tax Receivable
Agreement, dated as of November 26, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Tax
Receivable Agreement”) by and among Neff Corporation, a Delaware corporation
(the “Corporation”), Neff Holdings LLC, a Delaware limited liability company
(“Neff Holdings”), and each of the Members from time to time party thereto. 
Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Tax Receivable Agreement.

 

1.              Joinder to the Tax Receivable Agreement.  The undersigned hereby
represents and warrants to the Corporation that, as of the date hereof, the
undersigned is a member of Neff Holdings, and that it acquired
[                    ] Units in Neff Holdings upon assignment from a Member.

 

2.              Joinder to the Tax Receivable Agreement.  Upon the execution of
this Joinder by the undersigned and delivery hereof to the Corporation, the
undersigned hereby is and hereafter will be a Member under the Tax Receivable
Agreement and a Party thereto, with all the rights, privileges and
responsibilities of a Member thereunder.  The undersigned hereby agrees that it
shall comply with and be fully bound by the terms of the Tax Receivable
Agreement as if it had been a signatory thereto as of the date thereof.

 

3.              Incorporation by Reference.  All terms and conditions of the Tax
Receivable Agreement are hereby incorporated by reference in this Joinder as if
set forth herein in full.

 

4.              Address.  All notices under the Tax Receivable Agreement to the
undersigned shall be direct to:

 

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

 

[NAME OF NEW PARTY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed
as of the date first set forth above:

 

NEFF CORPORATION

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------